DISMISS; and Opinion Filed February 19, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00167-CV

                         HKS/WS, A JOINT VENTURE, Appellant
                                         V.
                          HALFF ASSOCIATES, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-17458

                             MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Brown
       Before the Court is appellant’s February 11, 2019 agreed motion to dismiss the appeal. We

grant the motion. See TEX. R. APP. P. 42.1(a)(1).

               We dismiss this appeal.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

190167F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HKS/WS, A JOINT VENTURE, Appellant                 On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-00167-CV         V.                      Trial Court Cause No. DC-17-17458.
                                                    Opinion delivered by Justice Brown,
 HALFF ASSOCIATES, INC., Appellee                   Justices Schenck and Pedersen, III
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of February, 2019.




                                             –2–